El Juez Presidente Sr, Quiñones,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal.
Considerando: en cuanto se funda el recurso en el número 7 del artículo 1690 de la Ley de Enjuiciamiento Civil, ó sea, en cuanto al error que se supone cometido por la Sala sen-tenciadora en la apreciación de las pruebas, que no habién-dose establecido el recurso en la forma que prescribe el nú-mero 7 del citado artículo de dicha Ley procesal, puesto que no se expresa cuales son las pruebas en cuya apreciación haya podido incurrir en error la Sala sentenciadora, ni si el error cometido es de hecho ó de derecho, expresándose en el primer caso el acto ó documento auténtico que acredite la equivocación manifiesta del Juzgador, y citándose en el se-gundo, la ley ó doctrina legal relativa al valor de las pruebas que haya sido infringida, no procede resolver el recurso en cuanto se funda en el motivo expresado y deben estimarse subsistentes las declaraciones hechas por la Sala sentencia-dora, en vista del resultado de las pruebas practicadas en el juicio. .
Considerando: que habiendo sido librado “á la órden” el pagaré de que se trata en estos autos, y siendo procedente de una operación de comercio, cual lo era el préstamo que le dió origen, puesto que el deudor Don Adolfo Bahr tenía la cualidad de comerciante por estar dedicado habitualmente al ejercicio del comercio, como gestor que era de una socie-dad mercantil regular y en comandita, que venía girando hacía muchos años en el comercio de Arecibo, y haberse des-tinado la cantidad prestada á operaciones de comercio, según declaraciones hechas por la Sala sentenciadora, que no han sido impugnadas en debida forma, únicos requisitos que *304exige el Artículo 311 del Código de Comércio para que el préstamo pueda calificarse de mercantil, es evidente que el pagaré origen de este pleito, está comprendido entre los vales y pagarés “ á la órden,’’ á que se refiere el artículo 532 del citado Código y que como tal debe regirse por las prescrip-ciones del mismo, por lo que al declararlo así la Sala senten-ciadora ha aplicado rectamente los Artículos 1, 3 y 311 del expresado Código de Comercio, que se citan como infringi-dos en el primer motivo del recurso.
Considerando: que con arreglo al artículo 950 del propio Código, la acción procedente de los vales y pagarés de Comercio, como las que se derivan de las. letras de cambio, se prescriben á los tres años, á contar desde su vencimiento, háyanse ó nó prostetado, y que habiendo transcurrido con exceso el término fijado por la ley, desde el día en que venció el pagaré, hasta el en que se presentó la demanda, sin' haberse intentado por el actor, reclamación alguna para el reintegro de su importe, como también lo ha declarado la Sala sentenciadora, había prescrito la acción para hacerlo efectivo, por lo cual, al declararlo así el Tribunal de Distrito de San Juan, en la sentencia recurrida, no ha infringido, antes al contrario, ha aplicado rectamente, el citado artículo 950 del Código de Comercio^ que como infringido se cita también en el primer motivo del recurso.
Considerando: en cuanto el artículo 1,291 del Código Civil y la Orden Judicial de 20 de Marzo de 1899, á que se refiere el 2? motivo, que tampoco han podido ser infringidos, toda vez que si bien dichos preceptos legales declaran rescin-dibles las enagenaciones hechas en fraude de acreedores, sin exceptuar la de los bienes inmuebles que hayan sido inscritas en el Registro de la Propiedad, parten ambos preceptos del supuesto de que dichas enagenaciones hayan sido hechas en fraude de acreedores legítimos, -cualidad que no concurre en el demandante Don Antonio Moreno Santí, que no ha ejer-cido otra acción contra la Sucesión de Don Adolfo Bahr que la procedente del pagaré de que se trata, y que ha quedado *306extinguida por no haberse ejercitado dentro del tiempo que fija el artículo 950 del Código Mercantil, para la prescripción de las acciones procedentes de las letras de cambió y de los vales y pagarés de comercio.'
Considerando, por tanto, que no siendo procedente el recurso por ninguno de sus fundamentos, debe desestimarse con las costas al recurrente.
Fallamos: que debemos declarar y declaramos no haber lugar al recurso de casación por infracción de ley, interpuesto por Don Antonio Moreno Santí, á quien condenamos en las costas.
Jueces concurrentes: Sres. Hernández, Figueras, Sulzba-cher y MacLeary.